Citation Nr: 0943252	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  07-20 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for cataracts of both 
eyes, to include as due to asbestos exposure and an alleged 
in-service head injury.

2. Entitlement to service connection for bowel problems, to 
include hemorrhoids and diverticulosis.

3. Entitlement to service connection for urination problems.

4. Entitlement to service connection for thickening of the 
walls of the left lung, to include as due to asbestos 
exposure.

5. Entitlement to service connection for cysts on the face 
and neck.

6. Entitlement to service connection for residuals of a tumor 
removal, back, to include as due to asbestos exposure.

7. Entitlement to service connection for a tumor on the left 
lung, to include as due to asbestos exposure.

8. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bladder cancer, to 
include as due to asbestos exposure and allegedly service-
connected urination problems.

9.  Entitlement to service connection for bladder cancer, to 
include as due to asbestos exposure and allegedly service-
connected urination problems.

10. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals, head 
injury, to include headaches.

11.  Entitlement to service connection for residuals, head 
injury, to include headaches.

12. Whether new and material evidence has been submitted to 
reopen a claim for service connection for osteoarthritis, 
lumbar spine.

13. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

14. Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic nervous 
condition, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran and G.P. (his son).  


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1955 
to September 1957.  The Veteran's DD 214 indicates that his 
military occupational specialty (MOS) was Engineer.  He was 
stationed onboard the U.S.S. Everett F. Larson from September 
1955 to August 1957.  He subsequently had 5 years of service 
in the Navy Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
from April 2005, February 2006, and June 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In August 2003, the Veteran filed a claim for service 
connection for bladder cancer.  The RO denied the claim on a 
direct incurrence basis in a January 2004 rating decision.  
The Veteran did not file a Notice of Disagreement (NOD).  In 
April 2004, the Veteran filed a request to reopen all of his 
service connection claims, which included bladder cancer.  
The RO did not address the claim as new and material 
evidence, but instead denied service connection for bladder 
cancer on a direct incurrence basis in a September 2004 
rating decision.  The Veteran did not file an NOD.  In July 
2005 correspondence, the Veteran stated that he was 
submitting "additional evidence on my exposure to asbestos 
during service."  The RO construed this correspondence as a 
claim for service connection for bladder cancer due to 
asbestos exposure and denied the claim in a February 2006 
rating decision.  In April 2006 correspondence, the Veteran 
stated:  "Please find attached VCAA Notice Response and 
personal letter from [Dr. A.M.B.] in support of bladder 
cancer claim."  The RO construed this correspondence as a 
request to reopen the claim, but declined secondary service 
connection on the merits.  The Veteran timely filed an NOD in 
July 2006.  The RO provided a Statement of the Case (SOC) in 
June 2007 and conceded the Veteran's exposure to asbestos 
during service.  The Veteran timely filed a substantive 
appeal that same month.  In March 2009, the RO provided a 
Supplemental Statement of the Case (SSOC).  During the June 
2009 hearing, the Veteran indicated that he wanted his 
bladder cancer claim considered on direct and secondary 
bases.  

In a June 2007 rating decision, the RO denied claims for 
service connection for bilateral cataracts, bowel problems, 
urination problems, thickening of the walls of the left lung, 
cysts on the face and neck, residuals of the excision of a 
back tumor, and a tumor on the lung.  The RO also declined to 
reopen claims for service connection for osteoarthritis of 
the lumbar spine, residuals of an alleged in-service head 
injury, bilateral hearing loss, and a chronic nervous 
condition.  The Veteran timely filed an NOD in June 2007.  
The RO provided an SOC in January 2009 and thereafter, in 
February 2009, the Veteran timely filed a substantive appeal.  
In a February 2009 correspondence, the Veteran claimed that 
his back tumor, lung tumor, cataracts, and nervous condition 
were due to asbestos exposure; he also claimed that his 
cataracts were secondary to the alleged in-service head 
injury.   In March 2009, the RO provided an SSOC.

The Board notes that separate theories in support of a claim 
for benefits for a particular disability do not equate to 
separate claims for benefits for that disability.   Although 
there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories 
all pertain to the same benefit for the same disability, they 
constitute the same claim.  The Board must discuss all 
theories of entitlement raised by the Veteran or by the 
evidence of record.  Robinson v. Nicholson, 21 Vet. App. 553 
(2008).  Accordingly, the issues of have been recharacterized 
to more accurately reflect the Veteran's claims.

In June 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder, which reflects that the Board would keep the record 
open for a period of 30 days for the submission of additional 
evidence.  See Hearing Transcript at 25.  On September 17, 
2009, the undersigned granted a 30-day motion for extension.  
Additional evidence including statements from the Veteran, 
his wife, and his brother as well as private and VA treatment 
records was received by the Board in October 2009.  Along 
with this newly submitted evidence the Veteran submitted a 
waiver of RO review. 

The Board also notes that in an October 2006 statement, and 
again at the June 2009 hearing, the Veteran appeared to raise 
an informal claim of service connection for post operative 
residuals due to the excision of cysts behind his ears.  In a 
June 2008 statement, the Veteran appeared to request that his 
claim for service connection for dizziness be reopened.  
These issues are not developed for appellate consideration 
and are referred to the RO for appropriate action.   


FINDINGS OF FACT

1. In a September 2004 rating decision, the RO denied service 
connection for bilateral hearing loss and bladder cancer, and 
declined to reopen the Veteran's claims for service 
connection for residuals of a head injury, osteoarthritis, 
and a nervous condition; the Veteran did not perfect an 
appeal. 

2. The Veteran has presented evidence which was not 
originally considered by agency decision-makers prior to the 
September 2004 rating decision, but this evidence is 
cumulative or redundant and does not bear substantially or 
directly on the issue of entitlement to service connection 
for bilateral hearing loss,  osteoarthritis, and a chronic 
nervous condition.

3. The evidence submitted since the September 2004 decision 
denying service connection for bladder cancer consists of a 
letter from a private physician who diagnosed and treated the 
Veteran's bladder cancer; this evidence was not previously 
considered, is relevant and probative to the issue at hand, 
and raises a reasonable possibility of substantiating the 
claim.

4. The preponderance of the evidence is against a finding 
that the Veteran's bladder cancer was caused or aggravated by 
in-service exposure to asbestos or his allegedly service-
connected urination problems.

5.  The evidence submitted since the September 2004 decision 
declining to reopen  the Veteran's claim for service 
connection for residuals of a head injury consists of VA 
treatment records; this evidence was not previously 
considered, is relevant and probative to the issue at hand, 
and raises a reasonable possibility of substantiating the 
claim.

6. The Veteran gives a history of incurring a head injury 
during service; although the Veteran was treated for a 
headache during service in November 1955, his separation 
examination shows no head injury or residuals thereof, and 
there is no post-service medical evidence of headaches until 
a decade after discharge; the preponderance of the evidence 
is against a finding that the Veteran's headaches were caused 
or aggravated by an in-service head injury.

7. Service treatment records, to include a separation 
examination, are negative for any findings pertaining to 
thickening of the walls of the left lung; and no competent 
medical evidence linking the Veteran's current lung diseases, 
chronic obstructive pulmonary disease (COPD) and interstitial 
lung disease, which were first diagnosed decades after 
service, to any incident of or finding recorded during 
service, to include exposure to asbestos.

8. Service treatment records, to include a separation 
examination, are negative for any findings pertaining to 
bilateral cataracts; there is no showing of bilateral 
cataracts for decades thereafter and competent evidence fails 
to relate the Veteran's currently shown bilateral cataracts 
to his military service or any event thereof, to include the 
removal of a cyst from his left eye and the claimed head 
injury. 

9. There is no evidence of urinary problems during the 
Veteran's active military service and no competent medical 
evidence linking the Veteran's current urinary obstruction to 
his military service.

10. There is no evidence of bowel problems during the 
Veteran's active military service and no competent medical 
evidence linking the Veteran's current hemorrhoids and 
diverticulosis to his military service.

11. There is no evidence of a tumor on the Veteran's left 
lung, and no competent medical evidence linking the left lung 
cyst to his active service, to include asbestos exposure.

12. There is no evidence of cysts on the face and neck during 
the Veteran's active military service, and there is no 
medical evidence showing that the Veteran currently has cysts 
on his face and neck.

13. There is no evidence of a tumor on the Veteran's back 
during his active military service, and there is no medical 
evidence showing that the Veteran has residuals of a tumor 
removal on his back.


CONCLUSIONS OF LAW

1. A September 2004 rating decision denying service 
connection for bilateral hearing loss and bladder cancer and 
denying an application to reopen a claim for service 
connection for residuals of a head injury, osteoarthritis, 
and a psychiatric condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R.
§§ 3.104, 20.1103 (2009).

2. Because some of the evidence presented since the September 
2004 RO decision is new and material, the claim for service 
connection for bladder cancer is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2009).

3.  Bladder cancer is not proximately due to or the result of 
asbestos exposure or allegedly service-connected urination 
problems.  38 U.S.C.A. §§ 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.310 (2009). 

4. Because some of the evidence presented since the September 
2004 RO decision is new and material, the claim for service 
connection for residuals of a head injury is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) 
(2009).

5. Headaches are not proximately due to or the result of an 
alleged in-service head injury.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2009). 

6. New and material evidence has not been received to reopen 
a claim for entitlement to service connection for 
osteoarthritis, bilateral hearing loss, and a chronic nervous 
condition.  38 U.S.C.A. §§ 101(24), 106, 1131, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.381 (2009).

7. Service connection for a lung disorder, to include COPD 
and interstitial lung disease, is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

8. Bilateral cataracts were neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).

9. Service connection for bowel problems is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

10. Service connection for urination problems is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

11. Service connection for cysts on the face and neck is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

12. Service connection for a tumor on the lung is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

13. Service connection for residuals of a tumor removal, 
back, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that he 
suffers from cataracts of both eyes, bowel problems, 
urination problems, thickening of the walls of the left lung, 
cysts on the fact and neck, residuals of removal of a tumor 
on the back, tumor on the left lung, bladder cancer, a head 
injury, osteoarthritis of the lumbar spine, bilateral hearing 
loss, and a chronic nervous condition a result of his active 
service with the United States Navy from March 1955 to 
September 1957.  Specifically, the Veteran reports that he 
incurred a head injury in January 1957 while aboard the 
U.S.S. Larson which resulted in residuals of a head injury to 
include cataracts of both eyes.  The Veteran contends that he 
was treated for bowel problems to include hemorrhoids and 
diverticulitis, urination problems, cysts on the face and 
neck, and a lumbar spine disorder during military service.  
The Veteran also contends that he was exposed to asbestos 
while aboard the U.S.S. Larson which has resulted in 
thickening of the walls of the left lung, residuals of a 
tumor removal on the back, a tumor on the left lung, bladder 
cancer, and a chronic nervous condition.  The Veteran has 
alternatively contended that his bladder cancer is due to his 
urination problems which began during military service.  
Finally, the Veteran contends that he was exposed to 
excessive noise during military service while firing guns 
three to four times per day and while working six hour shifts 
in the engine room next to a very noisy water purification 
system.  He attributes his current hearing loss to this 
acoustic trauma.  

New and Material Evidence Issues
	
A.	Legal Criteria

Generally, a claim which has been denied may not thereafter 
be reopened and allowed based on the same record.  38 
U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must 
initially determine whether there is new and material 
evidence to reopen the claim.  

	B.  Analysis

	1.  Osteoarthritis of the lumbar spine, bilateral 
hearing loss, and a chronic nervous condition

The Veteran submitted his original claim for service 
connection for osteoarthritis of the lumbar spine in April 
1968.  The RO denied this initial claim in a May 1968 rating 
decision, finding that there was no evidence of a lumbar 
spine disorder in the Veteran's service treatment records and 
that while there was evidence of minimal scoliosis of the 
lumbar spine with convexity, there was no nexus between this 
disorder and the Veteran's military service  Although the 
Veteran submitted an NOD with regard to this decision he did 
not initiate an appeal.  Therefore, the RO's decision of May 
1968 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

Evidence of record at the time of the May 1968 rating 
decision that originally denied service connection for 
osteoarthritis of the lumbar spine included service treatment 
records, which indicate that the Veteran was treated for 
"back strain" in November 1955, and April 1968 VA treatment 
records, which indicate that the Veteran complained of low 
back pain.  X-rays showed minimal osteoarthritis change on 
the anterior margin of the body L-1.  Evidence of record at 
the time of  the September 2004 rating decision included VA 
treatment records, which show that the Veteran was treated 
for low back pain.
 
The Veteran submitted his original claim for service 
connection for a chronic nervous condition in June 1988.  The 
RO denied this initial claim in a July 1988 rating decision, 
finding that there was no evidence of either a head injury or 
any other psychiatric problems during the Veteran's military 
service.  In a November 1989 decision, the Board confirmed 
the RO's denial of the Veteran's claim.  The Board's decision 
of November 1989 is final.  38 U.S.C.A. § 7104(b).

Evidence of record at the time of the June 1988 rating action 
that denied service connection for a chronic nervous 
condition included service treatment records, which made no 
mention of this condition.  

The Veteran submitted his original claim for service 
connection for bilateral hearing loss in August 2003.  He 
also requested service connection for a chronic nervous 
condition.  The RO denied this initial claim in a January 
2004 rating decision, finding that there was no evidence of 
bilateral hearing loss during the Veteran's military service 
and no new and material evidence to reopen the previously 
denied claim for service connection for a nervous condition.  

In April 2004, the Veteran filed a request to reopen all of 
his service connection claims, which included osteoarthritis 
of the lumbar spine, bilateral hearing loss, and a chronic 
nervous condition.  The RO did not address the bilateral 
hearing loss claim as new and material evidence, but instead 
denied service connection for bilateral hearing loss on a 
direct incurrence basis in a September 2004 rating decision.  
The RO also found that there was no new and material evidence 
to reopen the previously denied claims for service connection 
for osteoarthritis of the lumbar spine and a nervous 
condition.  Although the RO provided notice of both of these 
denials, the Veteran did not initiate an appeal.  Therefore, 
the RO's decisions of January and September 2004 are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.    
     
Evidence of record at the time of the September 2004 rating 
action that denied service connection for bilateral hearing 
loss, a chronic nervous condition, and osteoarthritis of the 
lumbar spine included service treatment records, which made 
no mention of these conditions.  September 1999 VA treatment 
records contained a diagnosis of hearing impairment and May 
2004 VA treatment records contained a diagnosis of anxiety 
disorder, not otherwise specified.

The Veteran has not submitted any new or material evidence to 
establish that he has any current back disability, bilateral 
hearing loss, or chronic nervous condition related to 
military service.  The evidence added to the record includes 
numerous statements from the Veteran indicating that he hurt 
his back during service while lifting heavy parts, such as 
steam valves, and recent VA medical records showing 
osteoarthritic changes to the thoracolumbar spine, a 
diagnoses of anxiety and depressive disorders in July 2007, 
and records indicating that the Veteran wears hearing aids.  
These documents fail to establish a relationship between the 
claimed disorders and military service. 

While this evidence is new in the sense that it was not of 
record at the time of the prior denial of service connection 
for osteoarthritis, hearing loss and a chronic nervous 
condition, it is cumulative of the evidence submitted prior 
to the May 1968, July 1988, and September 2004 rating 
decisions and is not relevant to the specific claims at issue 
here and is not so significant that it must be considered in 
order to decide fairly the merits of the claims.  No new and 
material evidence has been received to reopen the these 
claims.  See 38 C.F.R. § 3.156.  Thus, the application to 
reopen the claims for service connection for osteoarthritis 
of the lumbar spine, bilateral hearing loss, and a chronic 
nervous condition must be denied.


2.	Head Injury

The Veteran submitted his original claim for service 
connection for residuals of a head injury in April 1968.  The 
RO denied this initial claim in a May 1968 rating decision, 
finding that there was no evidence of a head injury in the 
Veteran's service treatment records.  Although the Veteran 
submitted an NOD with regard to this decision he did not 
initiate an appeal.  Therefore, the RO's decision of May 1968 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 
20.1103.  

The Veteran submitted a second claim for service connection 
for a head injury in June 1988.  The RO denied this second 
claim in a July 1988 rating decision, finding that there was 
no evidence of a head injury during the Veteran's military 
service.  In a November 1989 decision, the Board confirmed 
the RO's denial of the Veteran's claim.  The Board's decision 
of November 1989 is final.  38 U.S.C.A. § 7104(b).

In April 2004, the Veteran filed a request to reopen all of 
his service connection claims, which included a head injury.  
The RO found that there was no new and material evidence to 
reopen the previously denied claim for service connection for 
a head injury.  Although the RO provided notice of this 
denial, the Veteran did not initiate an appeal.  Therefore, 
the RO's decisions of January and September 2004 are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.    

Evidence of record at the time of the May 1968 rating 
decision that originally denied service connection for 
residuals of a head injury included service treatment 
records, which did not show treatment for a head injury.  
Evidence of record at the time of the April 2005 rating 
action that declined to reopen the head injury claim 
consisted of a December 2004 statement from the Veteran, in 
which he related being injured during service when the lid 
from a large box weighing 150-200 pounds hit his head.

With respect to the head injury claim, the evidence submitted 
since the September 2004 decision consists of numerous 
statements from the Veteran concerning the claimed head 
injury.  May 2005 VA treatment records indicate the Veteran 
was treated for soreness on the right side of his head and 
headaches, which he attributed to an in-service head injury.  
The assessment was "right frontal tenderness (secondary to 
previous injury?)."  An August 2008 VA treatment record 
indicates that the Veteran complained of headaches during a 
mental status examination.  The clinician wrote that the 
headaches were "probably [related] to old injury in the navy 
in 1957."  A September 2008 VA treatment record indicates 
that the Veteran complained of constant headaches throughout 
the day.  He related that he had been hit on the head by a 
box while in the Navy.  The impression was tension headaches 
and "history of [o]ld head injury."  A September 2008 VA 
treatment note indicates that the Veteran's headaches were 
getting worse.  No diagnosis was provided.  

While speculative, the Board finds that this evidence raises 
a reasonable possibility of substantiating the claim for 
residuals of a head injury.  Accordingly, new and material 
evidence has been received and the Veteran's claim for 
service connection for residuals of a head injury is 
reopened.

Because the Board has reopened the residuals of a head injury 
claim, it must make a determination on the merits and 
"review the new evidence 'in the context of' the old to 
determine whether the prior disposition of the claim should 
be altered."  Godfrey, 7 Vet. App. at 405; accord Anderson, 
9 Vet. App. at 546.  Part II addresses these issues.

3.	Bladder Cancer

The Veteran submitted his original claim for service 
connection for bladder cancer in August 2003.  The RO denied 
this initial claim in a January 2004 rating decision, finding 
that there was no evidence of either bladder problems during 
the Veteran's military service and the earliest indication of 
bladder cancer was August 1994.  In April 2004, the Veteran 
filed a request to reopen all of his service connection 
claims, which included bladder cancer.  The RO did not 
address the claim as new and material evidence, but instead 
denied service connection for bladder cancer on a direct 
incurrence basis in a September 2004 rating decision.  
Although the RO provided notice of both of these denials, the 
Veteran did not initiate an appeal.  Therefore, the RO's 
decisions of January and September 2004 are final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).    

With respect to the bladder cancer claim, the evidence 
submitted since the September 2004 decision consists of a 
March 2006 letter from Dr. A.M.B.  The doctor indicated that 
he had diagnosed the Veteran's bladder cancer and performed 
the surgery in 1994.  He stated that he had reviewed records 
the Veteran had sent him and determined that "[i]t is 
certainly possible for certain materials, possibly including 
asbestos, to be presdisposing factors in the development of 
bladder cancer."  

While speculative, the Board finds that this evidence raises 
a reasonable possibility of substantiating the claim for 
bladder cancer.  Accordingly, new and material evidence has 
been received and the Veteran's claim for service connection 
for bladder cancer is reopened.

Because the Board has reopened the bladder cancer claim, it 
must make a determination on the merits and "review the new 
evidence 'in the context of' the old to determine whether the 
prior disposition of the claim should be altered."  Godfrey, 
7 Vet. App. at 405; accord Anderson, 9 Vet. App. at 546.  
Part II addresses these issues.

Service Connection Issues

A.  Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

Though there are no statutes or regulations specifically 
addressing asbestos exposure and service connection for 
asbestos-related diseases, in 1988 VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  VA has acknowledged that a relationship exists 
between asbestos exposure and the development of certain 
diseases, which may occur 10 to 45 years after exposure, as 
well as with indirect exposure to a "bystander." M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3.  Also of significance is that the 
time length of exposure is not material, as individuals with 
relatively brief exposures of less than one month can develop 
asbestos-related disorders.  Id.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  See M21-
1, Part VI, 7.21(a)(1).

        B.  Factual Background

        1.  Service Treatment Records

The Veteran's March 1955 enlistment examination discloses a 
normal clinical evaluation of all systems.  A one-quarter 
inch scar on the right side of the Veteran's forehead was 
noted by the clinician.  In the accompanying medical history 
report, the Veteran indicated that he had had eye trouble.  A 
chest X-ray was normal.  

February 1956 and August 1957 chest X-rays were normal.  In 
November 1955, the Veteran was treated for a back strain.  In 
February 1957, the Veteran had a conjunctiveal hemangioma 
removed from his left eye.

The Veteran's August 1957 discharge examination discloses 
normal clinical evaluations of all systems.  There was no 
mention of a scar on the Veteran's forehead.  A chest X-ray 
was normal.  

        2.  Post-Service Treatment Records

In April 1968, the Veteran was admitted to the hospital after 
a coal mine injury.  He complained of headaches and low back 
pain.  He gave a history of a head injury during service.  
The clinician wrote "right parietal area, residual of head 
injury, scar."  An X-ray indicated that no fracture lines 
were seen.

Private medical records from 1985 and 1986 indicate the 
Veteran complained of headaches.  A computed tomography (CT) 
scan of the head was normal.  No diagnosis was provided.

In a November 1988 letter, the Veteran's mother stated that 
while in service her son had written to her about the alleged 
head injury, that he reported having clamps put in his head, 
and that he had had bad headaches ever since.

In March 1989 correspondence, the National Personnel Records 
Center (NPRC) indicated that there were no ship logs from the 
U.S.S. Everett F. Larson for the time period during which the 
Veteran alleged he received a head injury.

July 1989 correspondence from a psychiatrist indicated that 
it was his opinion that the alleged in-service head injury 
was a "substantial causative factor" of the Veteran's 
"constant intractable headaches."  There is no indication 
that the doctor reviewed the claims file.

Private treatment records show that the Veteran was diagnosed 
with a bladder tumor in August 1994 and underwent 
transurethral resection of the bladder tumor also in August 
1994.  

A June 2004 chest X-ray shows an impression of mild chronic 
interstitial disease.  

A June 2005 VA treatment record indicates that the Veteran 
complained of dypsnea with exertion, coughing, wheezing, and 
shortness of breath.  The diagnosis was mild decompensation 
of COPD.  

A July 2005 CT scan of the chest revealed a small cyst in the 
left lung and a five millimeter pleural nodule with 
associated local pleural thickening in the left chest 
posterior.  

A November 2005 VA treatment record indicates that the 
Veteran complained of a smothering sensation.  The clinician 
noted that the lung cyst was not suspicious of cancer.  The 
diagnosis was interstitial lung disease.  

In November 2005, the Veteran underwent a cystoscopic 
examination, which revealed a mild bilateral lateral lobe 
enlargement that appeared mildly obstructive and a moderate 
anterior lobe enlargement that appeared to be obstructive.  
The clinician diagnosed a urinary obstruction.

The Veteran submitted to a January 2006 genitourinary 
examination.  The examiner opined that he could not determine 
whether the Veteran's bladder cancer was caused by exposure 
to asbestos during service without resorting to speculation.  
He stated that "I have researched the medical literature and 
find no where that it states a link between asbestos and 
bladder cancer specifically."

In May 2006, the Veteran complained that his hemorrhoids had 
flared-up.  The impression was hemorrhoids.  

In January 2007, the Veteran was diagnosed with bilateral 
cataracts, left eye worse than the right.

A November 2007 treatment record indicates that the Veteran 
complained of an acute episode of abdominal pain, nausea, 
diarrhea, and vomiting.  The diagnosis was biliary 
dyskiniesia.  

A December 2007 gastroenterology consultation indicated that 
the Veteran had daily bowel movements and that they were not 
black, bloody or tarry.  He gave a history of hemorrhoids and 
small amounts of blood with bowel movements "for years."  
He denied current diarrhea and abdominal pain.  The 
impression included "abdominal pain and diarrhea, currently 
resolved."  

A March 2008 treatment record indicates that the Veteran had 
undergone a colonoscopy in January 2008, which revealed 
diverticulosis of the low transverse colon.

The Veteran submitted to a December 2008 VA examination.  A 
CT scan was normal.  The examiner diagnosed chronic mixed 
headaches of unknown etiology.  He explained:

I carefully reviewed [the Veteran's] claims file.  
The Veteran has no documented head injury when he 
was in active service, and also, there is no 
mention regarding his headaches in his separation 
examination.  The veteran might have had a 
superficial scalp injury, but usually it does not 
lead to chronic headache.  

August 2009 VA treatment records indicate that the Veteran 
complained of occasional headaches.

        3.  June 2009 Travel Board Hearing Testimony

With respect to his cataracts, the Veteran stated that no 
doctor had told him the reason why he developed cataracts.  
When asked why he thought they were related to service, the 
Veteran replied "I really don't know.  I know the head - boy 
I got hit in the head.  I don't know if [that] caused a lot 
of my problems."  Hearing Transcript at 15.  With respect to 
his urination problems, the Veteran testified that he had 
trouble urinating during service and that this problem had 
gotten worse over time.  He stated that he was treated in 
sick bay for this problem, that the doctor told him it "was 
a strain" and that "you don't have any - no kind of disease 
of nothing."  Id. at 30-31.  The Veteran indicated that his 
doctor told him that the urination problems and/or asbestos 
exposure that he had during service could have possibly 
predisposed him to bladder cancer.  With respect to his bowel 
problems, the Veteran testified that he was treated for 
hemorrhoids during service and that he has had ongoing 
problems with his bowel ever since, to include 
diverticulosis.  When asked how he knew the bowel problems 
were related to service, the Veteran replied "I don't 
know."  Id. at 34.  With respect to his back disability, the 
Veteran testified that he strained his back during boot camp 
and has had pain ever since.  With respect to his hearing 
loss, the Veteran claimed that he was a three inch gun loader 
onboard the U.S.S. Everett F. Larson and also worked in the 
engine room.  Finally, the Veteran testified that while he 
was aboard the U.S.S. Everett F. Larson he was exposed to 
asbestos.  He stated that due to such exposure, he developed 
disabilities, to include bladder cancer, thickening of the 
wall in his left lung, a tumor in the left lung, and a cyst 
on his back.

        C.  Analysis

        1.  Bladder Cancer

The record contains conflicting opinions as to whether the 
Veteran's bladder cancer is related to exposure to asbestos.  
In such a circumstance, the Board must determine how much 
weight should attach to each medical opinion of record and to 
provide adequate reasons and bases upon its adoption of one 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (noting that the Board may "favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases").  In addition, the Board notes that it may place 
greater weight on one medical opinion over another, depending 
on factors such as reasoning employed and whether or not, and 
the extent to which, the examiner reviewed prior clinical 
records and other evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) ("The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches").

The VA physician who conducted the January 2006 examination 
reviewed the claims file and indicated that he could not 
determine whether the Veteran's bladder cancer was caused by 
exposure to asbestos during service.  He reviewed the medical 
literature and specifically stated that it did not support a 
link between bladder cancer and asbestos exposure.  This 
opinion was based upon a thorough and comprehensive 
examination and a review of the claims file.  Thus, this 
opinion provides highly probative evidence against the 
Veteran's claim.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  In March 2006, Dr. A.M.B. determined 
that there was a possibility that the Veteran's bladder 
cancer was related to his asbestos exposure.  This 
speculative opinion was apparently based on a review of the 
doctor's records.  This opinion is weakened by the fact that 
there is no indication the doctor reviewed any evidence in 
the claims file.  The Board finds that the evidence 
preponderates against a finding of service connection for 
bladder cancer as due to asbestos exposure.

As the instant decision denies service connection for 
urination problems (see below), the claim for service 
connection for bladder cancer as secondary to urination 
problems must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

        2.  Residuals of a Head Injury

The Veteran has consistently stated that while he was serving 
aboard the U.S.S. Everett F. Larson, he was hit on the head 
by a heavy lid from a tool box.  He maintains that he has had 
headaches ever since.

The Board determines that the evidence preponderates against 
the Veteran's claim for service connection for residuals of 
an alleged in-service head injury. Specifically, the 
Veteran's service treatment records are negative for any 
complaints or findings of a head injury.  The Veteran was 
treated for a headache in November 1955.  However, the 
separation examination was negative for any pertinent 
abnormal findings, and the record contains no medical 
evidence documenting the continual persistence of headaches 
immediately after service, which preponderates against the 
claim based on a theory of chronicity in service and 
continuity thereafter under 38 C.F.R. § 3.303(b).  In fact, 
the first post-service indication of the Veteran's complaint 
about headaches occurred in 1968, approximately 10 years 
after his September 1957 discharge.  Such a significant lapse 
in time weighs against this claim.  Maxson, 12 Vet. App. at 
459.  

The VA physician who conducted the December 2008 examination 
specifically stated that the Veteran's chronic headache 
disorder is not caused by his claimed in-service head injury.  
This opinion was based upon a thorough and comprehensive 
examination and a review of the claims file.  The rationale 
provided - the fact that there is no evidence in the service 
records of the claimed head injury and no mention of 
headaches in the separation examination - supports the 
conclusion.  Thus, this opinion provides highly probative 
evidence against the Veteran's claim.  See Wray, supra.  In 
contrast, the July 1989 private provider who determined that 
the Veteran's headaches were related to his claimed in-
service head injury did not provide a rationale for his 
opinion, nor did he review the claims file.  Given the fact 
that the service treatment records indicate the Veteran's 
headache complaint had resolved, the normal separation 
examination, and the fact that headaches are not apparent in 
the medical record until a decade post-service, the Board 
finds that the preponderance of the evidence is against a 
nexus between the Veteran's headaches and the alleged in-
service head injury.

With respect to the Veteran's statements regarding his 
recurrent headaches since service, there is no question he is 
competent to report what comes to him through his senses, 
such as headaches.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  His history of recurrent headaches since 
service is evidence that supports continuity of headaches 
under 38 C.F.R. § 3.303(b).  However, such evidence is 
outweighed by the absence of any medical evidence of post-
service headaches until 10 years after service.  In any 
event, the Veteran does not have the training or expertise to 
provide a competent opinion regarding diagnosis or causation 
of his currently diagnosed headache disorder.  

        3.  Bilateral Cataracts

As noted previously, service treatment records do not 
indicate complaints or treatment referable to bilateral 
cataracts.  Although a cyst was removed from the Veteran's 
left eye during service, the discharge examination found the 
Veteran's eyes to be normal.  There is no evidence of 
cataracts until approximately January 2007.  The gap in time 
between the in-service cyst removal and the first post-
service medical evidence of a diagnosis of bilateral 
cataracts is, in itself, significant and it weighs against 
the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

Here, the Veteran's vision complaints are found to be capable 
of lay observation and thus his statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, the available in-
service examinations showed normal findings.  Moreover, as 
noted above the post-service record fails to demonstrate any 
treatment for decades after separation from active service.  
In light of these factors, any current statements to the 
effect that he has experienced continuous symptomatology 
since active service, while competent, are not deemed to be 
credible.  Therefore, the absence of documented treatment is 
found to be more probative than the Veteran's competent 
statements.  The Veteran's own personal opinions as to the 
diagnosis and etiology of his bilateral cataracts are not 
competent evidence.  That is, the Veteran, as a lay person 
untrained in the field of medical diagnostics and etiologies, 
is incompetent to offer an opinion that requires specialized 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, continuity of symptomatology is not 
established by either the competent evidence or the Veteran's 
own statements.  

        4.  Urination and Bowel Problems

The evidence of record shows that the Veteran has a current 
urinary obstruction disorder, as well as hemorrhoids and 
diverticulosis.  Nevertheless, the first evidence of record 
of urinary problems is dated in August 1994, approximately 37 
after the Veteran's separation from military service.  The 
first evidence of record of bowel problems is dated in May 
2006, approximately 49 years after the Veteran's separation 
from service.  The Veteran's service treatment records are 
negative for any findings of any urinary or bowel problems.  
As stated above, the first evidence of record of a urinary 
problems is not until August 1994, and the first evidence of 
any bowel problems is May 2006.  With respect to negative 
evidence, the Court held that the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), 
[it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered in 
weighing the evidence].  In this case, such negative evidence 
weighs against the claim for service connection for urination 
and bowel problems.

5.  Thickening of the Lung Walls, Tumors (Lung, Back) 
and Cysts (Back, Neck)

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  See Watson, 4 Vet. App. at 309, 314; Brammer, 3 
Vet. App. at 223, 225.  In the instant case, there is no 
competent medical evidence showing a current diagnosis of a 
tumor on the Veteran's lung, residuals of removal of a tumor 
from the Veteran's back, or cysts on the Veteran's back and 
neck.

The Veteran's service treatment records are negative for any 
complaints or findings of tumors or cysts.  In the Veteran's 
August 1957 discharge examination, the Veteran's skin was 
clinically evaluated as normal.  A chest X-ray was also 
normal.

VA treatment records from April 2003 to April 2009 are 
negative for any complaints or findings of a tumor in the 
Veteran's lung, residuals of a tumor removal from the 
Veteran's back, or cysts on the Veteran's back and neck.

In this case, there is no evidence of record to show that the 
Veteran currently has a tumor in his lung, residuals from the 
removal of a tumor on his back, or cysts on his back and 
neck.  The only evidence of record supporting the Veteran's 
claim is his own lay opinion that he currently has these 
conditions.  However, the Veteran has not been shown to 
possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Therefore, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu, supra.

The evidence of record does not confirm that the Veteran was 
exposed to asbestos, but even assuming that the Veteran was 
in fact exposed to asbestos during his period of service, his 
claim would still fail because there is no evidence of record 
linking his currently diagnosed cataracts, lung disorders, or 
left lung cyst to his in-service asbestos exposure.

In view of the foregoing, there is no support for a grant of 
service connection for bladder cancer, residuals of a head 
injury, bilateral cataracts, bowel problems, urination 
problems, thickening of the walls of the left lung, residuals 
of the removal of a tumor on the Veteran's back, a tumor on 
the Veteran's left lung, or cysts on the Veteran's face and 
neck.  As the preponderance of the evidence is against these 
claims, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Complete notice was sent in December 2005 (bladder cancer), 
March 2006, September 2006 (tumor of the lung and back), 
November 2006 (back strain, head injury, urination problems, 
bowel problems, hearing loss, cataracts, and thickening in 
the walls of the left lung), February 2007 (nervous condition 
and cysts on face and neck), August 2007 (acquired 
psychiatric disorder), October 2007 (head injury and eye 
surgery), and July 2008 (headaches) letters and the claim was 
readjudicated in a March 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333.  Moreover, the record 
shows that the appellant was represented by a Veteran's 
Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

While the Veteran did not receive proper Kent notice 
regarding the bladder cancer issue, the Board notes that the 
issue of bladder cancer has been reopened and decided on the 
merits.  As such, this deficiency is of no consequence.    

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

With respect to the Veteran's claims for service connection 
for bilateral cataracts, bowel problems, urination problems, 
thickening of the left lung walls, cysts on the face and 
neck, residuals of a tumor removal (back), a lung tumor, 
osteoarthritis, bilateral hearing loss and a chronic nervous 
condition, there is no credible evidence of record to support 
these claims.  Service treatment records are negative for any 
of these conditions.  Under these circumstances, there is no 
duty to provide an examination or obtain a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for bilateral cataracts is denied.

Service connection for bowel problems is denied.

Service connection for urination problems is denied.

Service connection for thickening of the walls of the left 
lung is denied.

Service connection for cysts on the face and neck is denied.

Service connection for residuals of a tumor removal, back, is 
denied.

Service connection for a tumor on the left lung is denied.

New and material evidence having been received, the claim for 
service connection for bladder cancer is reopened.

Service connection for bladder cancer is denied.

New and material evidence having been received, the claim for 
service connection for residuals of a head injury is 
reopened.

Service connection for residuals of a head injury is denied.

New and material evidence having not been received, the 
application to reopen a previously denied claim of 
entitlement to service connection for osteoarthritis of the 
lumbar spine is denied.

New and material evidence having not been received, the 
application to reopen a previously denied claim of 
entitlement to service connection for bilateral hearing loss 
is denied.

New and material evidence having not been received, the 
application to reopen a previously denied claim of 
entitlement to service connection for a chronic nervous 
condition is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


